Title: To Thomas Jefferson from James Sullivan, 8 February 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Feby 8h 1808
                  
                  When the affair took place lately in regard to Waterhouse I was determined never to trouble the President again on business of that yet I was induced on the 7th to inclose Mr Grays letter beleiving there was no party or competion—I have no concern & do not wish to have any influence in that Matter as there are parties—and pledge myself never to trouble you again on the business of appointments.
               